                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 1 of 14


                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 James P. Wagoner, #58553
                             Robert K. Landen, #149407
                           3 Matthew A. Chipman #332944
                             7647 North Fresno Street
                           4 Fresno, California 93720
                             Telephone: (559) 433-1300
                           5 Facsimile:     (559) 433-2300

                           6 Attorneys for SPECIAL DISTRICT RISK
                             MANAGEMENT AUTHORITY
                           7

                           8                             UNITED STATES DISTRICT COURT

                           9             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                       10

                       11 SPECIAL DISTRICT RISK MANAGEMENT Case No. 2:20-CV-02404-TLN-CKD
                          AUTHORITY, a joint powers authority,
                       12
                                     Plaintiff,                [PROPOSED] STIPULATED
                       13                                      PROTECTIVE ORDER

                       14           v.

                       15 MUNICH REINSURANCE AMERICA, INC.,
                          a corporation; GENERAL REINSURANCE
                       16 CORPORATION, a corporation; and Does 1-
                          100 inclusive,,
                       17
                                          Defendants.
                       18

                       19

                       20           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiff SPECIAL

                       21 DISTRICT RISK MANAGEMENT AUTHORITY. (“Plaintiff” or “SDRMA”) and Defendant

                       22 MUNICH REINSURANCE AMERICA, INC. (“MunichRe”) and Defendant GENERAL

                       23 REINSURANCE CORPORATION (“GenRe”) (collectively “Defendants”), through counsel

                       24 undersigned, jointly submit this Stipulated Protective Order to govern the handling of information

                       25 and materials produced in the course of discovery or filed with the Court in advance of trial in this

                       26 action.

                       27                   GOOD CAUSE STATEMENT PURSUANT TO L.R. 141.1(c)

                       28           Disclosure and discovery activity in this action are likely to involve production of
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP

                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 2 of 14


                           1 confidential, proprietary, or private information for which special protection from public disclosure

                           2 and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                           3 the parties hereby stipulate to and petition the Court to enter the following Stipulated Protective

                           4 Order.    The parties acknowledge that this Order does not confer blanket protections on all

                           5 disclosures or responses to discovery, and that the protection it affords from public disclosure and

                           6 use extends only to the limited information or items that are entitled to confidential treatment under

                           7 applicable legal principles.

                           8          Statement Under L.R. 141.1(c)(1): Examples of confidential information that the parties

                           9 may seek to protect from unrestricted or unprotected disclosure include:

                       10             a)     Information that is the subject of a non-disclosure or confidentiality agreement or

                       11             obligation or subject to the mediation or settlement privileges;

                       12             b)     Agreements with third-parties, including liability coverage agreements and contract

                       13             for reinsurance;

                       14             d)     Information related to claims administration and management, including but not

                       15             limited to costs, margins, or other internal financial/accounting information, including non-

                       16             public information related to financial condition or performance and income or other non-

                       17             public tax information; and

                       18             e)     Information related to past, current, and future market analyses and business and

                       19             marketing development, including plans, strategies, forecasts and competition.

                       20             Statement Under L.R. 141.1(c)(2): Generally speaking, information and documents shall

                       21 only be designated under this protective order because the Designating Party believes the

                       22 information or documents are proprietary and/or confidential that the Designating Party would not

                       23 release publicly.       Unrestricted or unprotected disclosure of such confidential or commercial

                       24 information would result in prejudice or harm to the Producing Party by revealing the Producing

                       25 Party’s methods for claims administration and claims management. Such information will have been

                       26 developed at the expense of the Producing Party and represent valuable tangible and intangible

                       27 assets of that party. Additionally, privacy interests must be safeguarded. Accordingly, the parties

                       28 respectfully submit that there is good cause for the entry of this Protective Order.
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  2
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 3 of 14


                           1          Statement Under L.R. 141.1(c)(3): The parties submit that protecting the confidential

                           2 nature of information in this way will be most efficient for the parties and the Court. Documents

                           3 likely sought in the instant litigation are subject to a protective order in the underlying litigation

                           4 Lehman v. Transbay Joint Powers Authority, San Francisco Superior Court case no.: CGC-16-

                           5 553758. The parties have met and conferred on this issue and agree that any private agreement

                           6 between the parties to safeguard this information will need to be replicated through orders of this

                           7 Court at the time of filing dispositive or non-dispositive motions. The burden shall be on the Party

                           8 that designated information “Confidential” to take all steps necessary to protect that information in

                           9 information filed with the Court.

                       10                                          PROTECTIVE ORDER

                       11 1.          DEFINITIONS.

                       12             (a)    The term “Challenging Party” shall mean a Party or Non-Party that challenges the

                       13 designation of information or items under this Order.

                       14             (b)    The term “Confidential” shall mean information (regardless of how it is generated,

                       15 stored, or maintained) or tangible things that qualify for protection under Federal Rule of Civil

                       16 Procedure 26(c).

                       17             (c)    The term “Counsel” shall mean the attorneys of record for any party in this action,

                       18 their associates and their staff and shall include “House Counsel” as well as their support staff. If

                       19 any party seeks to add counsel of record or substitute counsel of record, then no “Confidential”

                       20 Documents and information shall be discussed to such additional or substitute counsel of record

                       21 until they have agreed to this stipulation by executing the attached Exhibit A.

                       22             (d)    The term “House Counsel” shall mean attorneys who are employees of a party to this

                       23 action. House Counsel does not include outside counsel of record, or any other outside counsel.

                       24             (e)    The term “Designating Party” shall mean a Party or Non-Party that designates

                       25 information or items that it produces in disclosures or in responses to discovery as “Confidential.”

                       26             (f)    The term “Documents” shall have the same meaning as the terms “documents and

                       27 electronically stored information” as used in Rule 34 of the Federal Rules of Civil Procedure.

                       28             (g)    The term “Expert” shall mean a person with specialized knowledge or experience in
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  3
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 4 of 14


                           1 a matter pertinent to this litigation who has been retained by a Party to serve as an expert witness or

                           2 as a consultant in this litigation and who, at the time of retention, is not anticipated to become an

                           3 officer, director, or employee of a Party. Nothing in this Protective Order purports to alter in any

                           4 way the requirements for offering testimony under Fed. R. Evid. 703, or to define the term “expert”

                           5 for purposes other than those addressed in this Protective Order.

                           6          (h)    The term “Non-Party” shall mean any natural person, partnership, corporation,

                           7 association, or other legal entity not named as a Party to this action.

                           8          (i)    The term “Party” shall mean any party to this action, including all of its officers,

                           9 directors, employees, and consultants retained in the ordinary course of business.

                       10             (j)    The term “Producing Party” shall mean a Party or Non-Party that produces

                       11 information or other discovery material in this action.

                       12             (k)    The term “Professional Vendors” shall mean persons or entities that provide

                       13 litigation support services (e.g., photocopying, videotaping, translating, preparing exhibits or

                       14 demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

                       15 employees and subcontractors.

                       16             (l)    The term “Protected Material” shall mean any information or other discovery

                       17 material that is designated as “Confidential.”

                       18             (m)    The term “Receiving Party” shall mean a Party that receives information or other

                       19 discovery material from a Producing Party.

                       20 2.          DESIGNATING PROTECTED MATERIAL.

                       21             (a)    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                       22 Non-Party that designates information or items for protection under this Order must take care to

                       23 limit any such designations. The Designating Party must designate for protection only those parts

                       24 of material, documents, items, or oral or written communications that qualify under the appropriate

                       25 standards so that other portions of the material, documents, items, or communications for which

                       26 protection is not warranted are not swept unjustifiably within the ambit of this Order. Mass,

                       27 indiscriminate, or routinized designations are prohibited. Designations that are shown to be clearly

                       28 unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  4
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 5 of 14


                           1 retard the case development process or to impose unnecessary expenses and burdens on other

                           2 parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s attention

                           3 that information or items that it designated for protection do not qualify for protection, that

                           4 Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

                           5 designation.

                           6         (b)     Manner and Timing of Designations. Except as otherwise provided in this Order or

                           7 as otherwise stipulated or ordered, discovery material and information that qualify for protection

                           8 under this Order must be clearly so designated before the material is disclosed or produced. The

                           9 Designating Party must use reasonable efforts to ensure that the applicable legend appears on each

                       10 page of each file produced, as permitted by the particular format of a given Document.

                       11            (c)     Materials Subject to Designation. Each party to this litigation may designate any

                       12 Document, thing, interrogatory answer, admission, deposition testimony, and portions of such

                       13 materials, or other information which it has provided or which a third-party has provided as

                       14 “Confidential” in accordance with this Protective Order. The party designating such information as

                       15 “Confidential” shall be known as the “Designating Party” and the designation shall be set out

                       16 thereon. In designating Documents or information as “Confidential,” the Designating Party’s

                       17 counsel shall make a good faith determination, before applying the designation, that the information

                       18 warrants protection under Rule 26(c) of the Federal Rules of Civil Procedure.

                       19            (d)     Designating Originals or Tangible Items. In the event the Producing Party elects to

                       20 produce original Documents and things for inspection rather than produce copies of Documents, no

                       21 marking need be made by the Producing Party in advance of the initial inspection. Thereafter, upon

                       22 selection of specified Documents for copying by the inspecting party, the Producing Party shall

                       23 mark the copies of such Documents as may contain protected subject matter with the appropriate

                       24 confidentiality marking at the time the copies are produced to the inspecting party. Said marking

                       25 shall not delay the production of the copies. Information obtained by counsel from initial review of

                       26 Documents, whether in written form or not, shall be maintained as “Confidential” unless such

                       27 information is produced without a designation of confidentiality, or as otherwise designated by the

                       28 Producing Party.
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                5
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 6 of 14


                           1         (e)     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                           2 designate qualified information or items does not, standing alone, waive the Designating Party’s

                           3 right to secure protection under this Order for such material.       Upon timely correction of a

                           4 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                           5 in accordance with the provisions of this Order.

                           6 3.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.

                           7         (a)     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                           8 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                           9 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                       10 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                       11 challenge a confidentiality designation by electing not to mount a challenge promptly after the

                       12 original designation is disclosed. Any party electing to challenge a designation shall comply with

                       13 the timing requirement set forth in Local Rule 251(a).

                       14            (b)     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                       15 under Local Rule 251(b).

                       16            (c)     Joint Statement: Any challenge submitted to the Court shall be via joint stipulation

                       17 pursuant to Local Rules 251(c).

                       18 4.         ACCESS TO AND USE OF PROTECTED MATERIAL.

                       19            (a)     A Receiving Party may use Protected Material that is disclosed or produced by

                       20 another Party or by a Non-Party in connection with this case only for prosecuting, defending, or

                       21 attempting to settle this litigation. If a Receiving Party files Protected Material with the court, the

                       22 Receiving Party shall file redacted Protected Material and place an unredacted version of filed

                       23 Protected Material in a sealed envelope to be lodged with the Court and shall request that the Court

                       24 consider sealing the filing. The Designating Party shall bear the responsibility to take all necessary

                       25 steps required by the court to seal Protected Material, including filing a motion to seal if required

                       26 by the Court. Such Protected Material may be disclosed only to the categories of person and under

                       27 the conditions described in this Order. When the litigation has been terminated, a Receiving Party

                       28 must comply with the provisions for Final Disposition of Protected Material set forth below.
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  6
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 7 of 14


                           1         (b)     Unless otherwise ordered by the court or permitted in writing by the Designating

                           2 Party, a Receiving Party may disclose any information or item designated as “Confidential” only to:

                           3                 (i)     the Receiving Party’s outside counsel of record, as well as employees of said

                           4 outside counsel of record to whom it is reasonably necessary to disclose this information provided

                           5 that the Receiving Party’s counsel of record has signed the “Acknowledgement and Agreement to

                           6 Be Bound” that is attached hereto as Exhibit A;

                           7                 (ii)    the Receiving Party’s officers, directors and employees (including House

                           8 Counsel) to whom disclosure is reasonably necessary for this litigation provided that the Receiving

                           9 Party has signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

                       10                    (iii)   Experts (as defined in this Order) of the Receiving Party to whom disclosure

                       11 is reasonably necessary for this litigation and who have signed the “Acknowledgment and

                       12 Agreement to Be Bound” (Exhibit A);

                       13                    (iv)    the court and its personnel;

                       14                    (v)     court reporters and their staff, professional jury or trial consultants, mock

                       15 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

                       16 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                       17                    (vi)    during their depositions, witnesses in the action to whom disclosure is

                       18 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

                       19 (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

                       20 transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

                       21 separately bound by the court reporter and may not be disclosed to anyone except as permitted under

                       22 this Stipulated Protective Order.

                       23                    (vii)   the author or recipient of a document containing the information or a

                       24 custodian or other person who otherwise possessed or knew the information.

                       25 5.         STORAGE OF PROTECTED INFORMATION BY RECEIVING PARTY.

                       26            The recipient of any Protected Material provided under this Protective Order (including

                       27 copies or excerpts made thereof) shall maintain such information in a secure and safe area, and shall

                       28 exercise reasonable and proper care with respect to the storage, custody, use, and/or dissemination
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  7
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 8 of 14


                           1 of such information.

                           2 6.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                           3 LITIGATION.

                           4         If a Party is served with a subpoena or a court order issues in another litigation that compels

                           5 disclosure of any information or items designated in this action as “Confidential” that Party must:

                           6         (a)     Promptly notify the Designating Party in writing. Such notification shall include a

                           7 copy of the subpoena or court order;

                           8         (b)     Promptly notify, in writing, the party who caused the subpoena or order to issue in

                           9 the other litigation that some or all of the material covered by the subpoena or order is subject to

                       10 this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                       11            (c)     Cooperate with respect to all reasonable procedures sought to be pursued by the

                       12 Designating Party whose Protected Material may be affected.

                       13            If the Designating Party timely seeks a protective order, the Party served with the subpoena

                       14 or court order shall not produce any information designated in this action as “Confidential” before

                       15 a determination by the court from which the subpoena or order issued, unless the Party has obtained

                       16 the Designating Party’s permission. The Designating Party shall bear the burden and expense of

                       17 seeking protection in that court of its confidential material ― and nothing in these provisions should

                       18 be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

                       19 directive from another court.

                       20 7.         PROTECTED MATERIAL OF A NON-PARTY SOUGHT TO BE PRODUCED IN THIS

                       21 LITIGATION.

                       22            (a)     The terms of this Order are applicable to information produced by a Non-Party in

                       23 this action and designated as “Confidential.”            Such information produced by Non-Parties in

                       24 connection with this litigation is protected by the remedies and relief provided by this Order.

                       25 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                       26 protections.

                       27            (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

                       28 Party’s confidential information in its possession, and the Party is subject to an agreement with the
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 8
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 9 of 14


                           1 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                           2                 (i)     Promptly notify, in writing, the Requesting Party and the Non-Party that

                           3 some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                           4                 (ii)    Promptly provide the Non-Party with a copy of the Stipulated Protective

                           5 Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

                           6 the information requested; and

                           7                 (iii)   Make the information requested available for inspection by the Non-Party.

                           8          (c)    If the Non-Party fails to object or seek a protective order from this Court within

                           9 fourteen (14) days of receiving the above notice and accompanying information, the Receiving Party

                       10 may produce the Non-Party’s confidential information responsive to the discovery request. If the

                       11 Non-Party timely seeks a protective order, the Receiving Party shall not produce any information in

                       12 its possession or control that is subject to the confidentiality agreement with the Non-Party before a

                       13 determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the burden

                       14 and expense of seeking protection in this Court of its Protected Material.

                       15 8.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.

                       16             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                       17 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                       18 the Receiving Party must immediately (1) notify in writing the Designating Party of the

                       19 unauthorized disclosures, (2) use its best efforts to retrieve all unauthorized copies of the Protected

                       20 Material, (3) inform the person or persons to whom unauthorized disclosures were made of all the

                       21 terms of this Order, and (4) request such person or persons to execute the “Acknowledgment and

                       22 Agreement to Be Bound” that is attached hereto as Exhibit A.

                       23 9.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                       24 MATERIAL.

                       25             When a Producing Party gives notice to Receiving Parties that certain inadvertently

                       26 produced material is subject to a claim of privilege or other protection, the obligations of the

                       27 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                       28 is not intended to modify whatever procedure may be established in an e-discovery order that
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 9
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 10 of 14


                           1 provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                           2 and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                           3 information covered by the attorney-client privilege or work product protection, the parties may

                           4 incorporate their agreement in the stipulated protective order submitted to the court.

                           5 10.        FINAL DISPOSITION.

                           6            (a)        Within sixty (60) days after a final disposition of the action, which shall include entry

                           7 of final judgment and the exhaustion of all rights of appeal, or a dismissal of the action, a Receiving

                           8 Party shall either return to the Producing Party or destroy all Documents and things or transcripts of

                           9 depositions, together with all copies thereof, which have been designated “Confidential.””

                       10 Notwithstanding this provision, a Receiving Party or its Counsel are entitled to retain an archival

                       11 copy of all Documents and things or transcripts of depositions that have been designated as

                       12 “Confidential,” even if such materials contain Protected Material. Any such archival copies that

                       13 contain or constitute Protected Material remain subject to this Protective Order.

                       14 11.           MISCELLANEOUS.

                       15               (a)        Nothing in this Order abridges the right of any person to seek its modification by the

                       16 court in the future.

                       17               (b)        By stipulating to entry of this Protective Order, no Party waives any right it otherwise

                       18 would have to object to disclosing or producing any information on any ground not addressed in

                       19 this Stipulated Protective Order. Similarly, no Party waives any right to object on any ground to

                       20 use in evidence of any of the material covered by this Protective Order.

                       21               (c)        Without written permission from the Designating Party or a court order secured after

                       22 appropriate notice to all interested persons, a Party may not file in the public record in this action

                       23 any Protected Material. A Party that seeks to file under seal any Protected Material must fully

                       24 comply with Local Rule 141.

                       25 IT IS SO ORDERED.

                       26               Dated: April 26, 2021
                       27                                                             _____________________________________
                                                                                      CAROLYN K. DELANEY
                       28                                                             UNITED STATES MAGISTRATE JUDGE
                               8.spec2404.stipPO
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                        10
                                                               [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 11 of 14


                           1                                          STIPULATION

                           2         IT IS HEREBY STIPULATED by and among the parties, through their undersigned counsel,

                           3 that the foregoing Stipulated Protective Order may be entered in this action subject to the consent

                           4 of this Court.

                           5
                               Dated: March 19, 2021                            McCORMICK, BARSTOW, SHEPPARD,
                           6                                                        WAYTE & CARRUTH LLP
                           7

                           8                                              By:             /s/ James P. Wagoner
                                                                                              James P. Wagoner
                           9                                                                  Robert K. Landen
                                                                                  Attorneys for SPECIAL DISTRICT RISK
                       10                                                             MANAGEMENT AUTHORITY
                       11

                       12 Dated: March 19, 2021                                          CLYDE & CO. US. LLP

                       13
                                                                          By:             /s/ Alexander Potente
                       14                                                                     Alexander Potente
                                                                                                Alec H. Boyd
                       15                                                         Attorneys for MUNICH REINSURANCE
                                                                                              AMERICA, INC.
                       16

                       17

                       18 Dated: March 19, 2021                                    MUSICK, PEELER & GARRETT LLP

                       19
                                                                          By:             /s/ David A.Tartaglio
                       20                                                                   David A. Tartaglio
                       21                                                       Attorneys for GENERAL REINSURANCE
                                                                                             CORPORATION
                       22

                       23

                       24

                       25

                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                               11
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 12 of 14


                           1                                              EXHIBIT A

                           2                 ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                           3          I,   __________________________________            [type    or   print    full   name]    of

                           4 ___________________________________________________________________ [print or type

                           5 full address], hereby declare under penalty of perjury that I have read and am fully familiar with the

                           6 terms of the Protective Order entered in Special District Risk Management Authority v. Munich

                           7 Reinsurance America, Inc., Case No. 2:20-CV-02404-TLN-CKD, and hereby agree to comply

                           8 with and be bound by the terms and conditions of said Order unless and until modified by further

                           9 Order of the Court.

                       10             I acknowledge that I am about to receive Confidential Information in said action, and hereby

                       11 certify my understanding that such information is being provided to me pursuant to the terms and

                       12 restrictions of the Protective Order. I understand that such information, and any copies I make of

                       13 any material containing “Confidential”, or any notes or other records that may be made regarding

                       14 any such information, shall not be disclosed to others, except other persons that are identified in or

                       15 have agreed to comply with and be bound by the terms of the Protective Order. I hereby consent to

                       16 the jurisdiction of said Court for purposes of enforcing this Order, even if such enforcement

                       17 proceedings occur after termination of this action.

                       18             I hereby appoint _________________________________________[print or type full name]

                       19 of

                       20 _______________________________________________________________________________

                       21 _______________________________________________________________________________

                       22 ____________ [print or type full address, telephone number, and email address] as my California

                       23 agent for service of process in connection with this action or any proceedings related to enforcement

                       24 of this Stipulated Protective Order.

                       25 Date: ______________________________________

                       26 City and State where sworn and signed: _________________________________

                       27 Printed Name: _______________________________

                       28 Signature: __________________________________
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 12
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 13 of 14


                           1                                   PROOF OF SERVICE

                           2              SDRMA v. MUNICH REINSURANCE AMERICA, INC., ET AL.
                                                     Case No. 2:20-CV-02404-TLN-CKD
                           3
                               STATE OF CALIFORNIA, COUNTY OF FRESNO
                           4
                                  At the time of service, I was over 18 years of age and not a party to this action. I am
                        5 employed in the County of Fresno, State of California. My business address is 7647 North Fresno
                          Street, Fresno, CA 93720.
                        6
                                  On March 19, 2021, I served true copies of the following document(s) described as
                        7 [PROPOSED] STIPULATED PROTECTIVE ORDER on the interested parties in this action as
                          follows:
                        8
                                                         SEE ATTACHED SERVICE LIST
                        9
                                  BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                       10 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case who
                          are registered CM/ECF users will be served by the CM/ECF system. Participants in the case who
                       11 are not registered CM/ECF users will be served by mail or by other means permitted by the court
                          rules.
                       12
                                  I declare under penalty of perjury under the laws of the United States of America that the
                       13 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                          Court at whose direction the service was made.
                       14
                                  Executed on March 19, 2021, at Fresno, California.
                       15
                                                                               /s/ Marisela Taylor
                       16                                                      Marisela Taylor
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP

                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                               Case 2:20-cv-02404-TLN-CKD Document 15 Filed 04/27/21 Page 14 of 14


                           1                                  SERVICE LIST
                                          SDRMA v. MUNICH REINSURANCE AMERICA, INC., ET AL.
                           2                         Case No. 2:20-CV-02404-TLN-CKD

                           3 Alexander E. Potente                   Attorneys for Defendant,
                             alex.potente@clydeco.us                MUNICH REINSURANCE AMERICA, INC.
                           4 Aleck H. Boyd
                             alec.boyd@clydeco.us
                           5 Ted Hammers
                             Ted.Hammers@clydeco.us
                           6 CLYDE & CO US LLP
                             Four Embarcadero Center, Suite 1350
                           7 San Francisco, CA 94111

                        8 David A. Tartaglio, Esq.                  Attorneys for Defendant
                          d.tartaglio@mpglaw.com                    GENERAL REINSURANCE CORPORATION
                        9 MUSICK PEELER & GARRETT LLP
                          One Wilshire Building
                       10 624 South Grand Avenue, Suite 2000
                          Los Angeles, CA 90017
                       11
                          Benjamin C. Eggert, Esq.                  Attorneys for Defendant,
                       12 beggert@wiley.law                         GENERAL REINSURANCE CORPORATION
                          Karen Toto, Esq.
                       13 ktoto@wiley.law
                          WILEY REIN LLP
                       14 1776 K. Street, N.W.
                          Washington, DC 20006
                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP

                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
